UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13D/A (Rule 13d-101) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULE 13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13d-2(a) Under the Securities Exchange Act of 1934 (Amendment No. 2)* Supertel Hospitality, Inc. (SPPR) (Name of Issuer) Common Stock (Title of Class of Securities) (CUSIP Number) Saúl Zang Juan Manuel Quintana Carolina Zang Pablo Vergara del Carril Zang, Bergel y Viñes Abogados Florida 537, 18th Floor C1005AAK Buenos Aires, Argentina +54(11) 4322-0033 +54 (11) 5166-7000 (Name, Address and Telephone Number of Person authorized to Receive Notices and Communications) June 6, 2014 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), Rule 13d-1(f) or Rule 13d-1(g), check the following box. ? Note:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See Rule 13d-7 for other parties to who copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall besubject to all other provisions of the Act (however, see the Notes). CUSIP No. 868526401 Page2of 25 Pages 1. NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON (ENTITIES ONLY) Eduardo S. Elsztain 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a) X (b) o 3. SEC USE ONLY 4. SOURCE OF FUNDS AF - WC 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6. CITIZENSHIP OR PLACE OF ORGANIZATION Republic of Argentina NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. SOLE VOTING POWER 0 8. SHARED VOTING POWER 9. SOLE DISPOSITIVE POWER 0 SHARED DISPOSITIVE POWER AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 34%* (pursuant to the 34% Beneficial Ownership Limitation provided under the transactional documents) TYPE OF REPORTING PERSON IN *All shares consist of (a) 1,261,723 shares of common stock and (b) shares of common stock currently issuable (pursuant to the 34% Beneficial Ownership Limitation provided under the transactional documents) upon (i) the conversion of up to 80,560 shares of 3,000,000 Series C Cumulative Convertible Preferred Shares, par value $0.01 per share, beneficially owned by the Reporting Person, and/or (ii) the exercise of up to 503,500 of 3,750,000 warrants beneficially owned by the Reporting Person. CUSIP No. 868526401 Page3of 25 Pages 1. NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON (ENTITIES ONLY) Agroinvestment S.A. 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a) X (b) o 3. SEC USE ONLY 4. SOURCE OF FUNDS AF - WC 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6. CITIZENSHIP OR PLACE OF ORGANIZATION Republic of Uruguay NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. SOLE VOTING POWER 0 8. SHARED VOTING POWER 9. SOLE DISPOSITIVE POWER 0 SHARED DISPOSITIVE POWER AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 34%* (pursuant to the 34% Beneficial Ownership Limitation provided under the transactional documents) TYPE OF REPORTING PERSON CO *All shares consist of (a) 1,261,723 shares of common stock and (b) shares of common stock currently issuable (pursuant to the 34% Beneficial Ownership Limitation provided under the transactional documents) upon (i) the conversion of up to 80,560 shares of 3,000,000 Series C Cumulative Convertible Preferred Shares, par value $0.01 per share, beneficially owned by the Reporting Person, and/or (ii) the exercise of up to 503,500 of 3,750,000 warrants beneficially owned by the Reporting Person. CUSIP No. 868526401 Page4of 25 Pages 1. NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON (ENTITIES ONLY) IFIS Limited 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a) X (b) o 3. SEC USE ONLY 4. SOURCE OF FUNDS AF - WC 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6. CITIZENSHIP OR PLACE OF ORGANIZATION Bermuda NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. SOLE VOTING POWER 0 8. SHARED VOTING POWER 9. SOLE DISPOSITIVE POWER 0 SHARED DISPOSITIVE POWER AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 34%* (pursuant to the 34% Beneficial Ownership Limitation provided under the transactional documents) TYPE OF REPORTING PERSON CO *All shares consist of (a) 1,261,723 shares of common stock and (b) shares of common stock currently issuable (pursuant to the 34% Beneficial Ownership Limitation provided under the transactional documents) upon (i) the conversion of up to 80,560 shares of 3,000,000 Series C Cumulative Convertible Preferred Shares, par value $0.01 per share, beneficially owned by the Reporting Person, and/or (ii) the exercise of up to 503,500 of 3,750,000 warrants beneficially owned by the Reporting Person. CUSIP No. 868526401 Page5of 25 Pages 1. NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON (ENTITIES ONLY) Inversiones Financieras del Sur S.A. 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a) X (b) o 3. SEC USE ONLY 4. SOURCE OF FUNDS AF - WC 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6. CITIZENSHIP OR PLACE OF ORGANIZATION Republic of Uruguay NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. SOLE VOTING POWER 0 8. SHARED VOTING POWER 9. SOLE DISPOSITIVE POWER 0 SHARED DISPOSITIVE POWER AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 34%* (pursuant to the 34% Beneficial Ownership Limitation provided under the transactional documents) TYPE OF REPORTING PERSON CO *All shares consist of (a) 1,261,723 shares of common stock and (b) shares of common stock currently issuable (pursuant to the 34% Beneficial Ownership Limitation provided under the transactional documents) upon (i) the conversion of up to 80,560 shares of 3,000,000 Series C Cumulative Convertible Preferred Shares, par value $0.01 per share, beneficially owned by the Reporting Person, and/or (ii) the exercise of up to 503,500 of 3,750,000 warrants beneficially owned by the Reporting Person. CUSIP No. 868526401 Page6of 25 Pages 1. NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON (ENTITIES ONLY) Cresud Sociedad Anónima Comercial Inmobiliaria Financiera y Agropecuaria 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a) X (b) o 3. SEC USE ONLY 4. SOURCE OF FUNDS AF - WC 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6. CITIZENSHIP OR PLACE OF ORGANIZATION Republic of Argentina NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. SOLE VOTING POWER 0 8. SHARED VOTING POWER 9. SOLE DISPOSITIVE POWER 0 SHARED DISPOSITIVE POWER AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 34%* (pursuant to the 34% Beneficial Ownership Limitation provided under the transactional documents) TYPE OF REPORTING PERSON CO *All shares consist of (a) 1,261,723 shares of common stock and (b) shares of common stock currently issuable (pursuant to the 34% Beneficial Ownership Limitation provided under the transactional documents) upon (i) the conversion of up to 80,560 shares of 3,000,000 Series C Cumulative Convertible Preferred Shares, par value $0.01 per share, beneficially owned by the Reporting Person, and/or (ii) the exercise of up to 503,500 of 3,750,000 warrants beneficially owned by the Reporting Person. CUSIP No. 868526401 Page7of 25 Pages 1. NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON (ENTITIES ONLY) Consultores Venture Capital Limited 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a) X (b) o 3. SEC USE ONLY 4. SOURCE OF FUNDS AF - WC 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6. CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. SOLE VOTING POWER 0 8. SHARED VOTING POWER 9. SOLE DISPOSITIVE POWER 0 SHARED DISPOSITIVE POWER AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 34%* (pursuant to the 34% Beneficial Ownership Limitation provided under the transactional documents) TYPE OF REPORTING PERSON CO *All shares consist of (a) 1,261,723 shares of common stock and (b) shares of common stock currently issuable (pursuant to the 34% Beneficial Ownership Limitation provided under the transactional documents) upon (i) the conversion of up to 80,560 shares of 3,000,000 Series C Cumulative Convertible Preferred Shares, par value $0.01 per share, beneficially owned by the Reporting Person, and/or (ii) the exercise of up to 503,500 of 3,750,000 warrants beneficially owned by the Reporting Person. CUSIP No. 868526401 Page8of 25 Pages 1. NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON (ENTITIES ONLY) Consultores Assets Management S.A. 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a) X (b) o 3. SEC USE ONLY 4. SOURCE OF FUNDS AF - WC 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6. CITIZENSHIP OR PLACE OF ORGANIZATION Argentina NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. SOLE VOTING POWER 0 8. SHARED VOTING POWER 9. SOLE DISPOSITIVE POWER 0 SHARED DISPOSITIVE POWER AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 34%* (pursuant to the 34% Beneficial Ownership Limitation provided under the transactional documents) TYPE OF REPORTING PERSON CO *All shares consist of (a) 1,261,723 shares of common stock and (b) shares of common stock currently issuable (pursuant to the 34% Beneficial Ownership Limitation provided under the transactional documents) upon (i) the conversion of up to 80,560 shares of 3,000,000 Series C Cumulative Convertible Preferred Shares, par value $0.01 per share, beneficially owned by the Reporting Person, and/or (ii) the exercise of up to 503,500 of 3,750,000 warrants beneficially owned by the Reporting Person. CUSIP No. 868526401 Page9of 25 Pages 1. NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON (ENTITIES ONLY) Consultores Venture Capital Uruguay S.A. 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a) X (b) o 3. SEC USE ONLY 4. SOURCE OF FUNDS AF - WC 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6. CITIZENSHIP OR PLACE OF ORGANIZATION Republic of Uruguay NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. SOLE VOTING POWER 0 8. SHARED VOTING POWER 9. SOLE DISPOSITIVE POWER 0 SHARED DISPOSITIVE POWER AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 34%* (pursuant to the 34% Beneficial Ownership Limitation provided under the transactional documents) TYPE OF REPORTING PERSON CO *All shares consist of (a) 1,261,723 shares of common stock and (b) shares of common stock currently issuable (pursuant to the 34% Beneficial Ownership Limitation provided under the transactional documents) upon (i) the conversion of up to 80,560 shares of 3,000,000 Series C Cumulative Convertible Preferred Shares, par value $0.01 per share, beneficially owned by the Reporting Person, and/or (ii) the exercise of up to 503,500 of 3,750,000 warrants beneficially owned by the Reporting Person. CUSIP No. 868526401 Page 10of 25 Pages 1. NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON (ENTITIES ONLY) IRSA Inversiones y Representaciones Sociedad Anónima 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a) X (b) o 3. SEC USE ONLY 4. SOURCE OF FUNDS AF - WC 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6. CITIZENSHIP OR PLACE OF ORGANIZATION Republic of Argentina NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. SOLE VOTING POWER 0 8. SHARED VOTING POWER 9. SOLE DISPOSITIVE POWER 0 SHARED DISPOSITIVE POWER AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 34%* (pursuant to the 34% Beneficial Ownership Limitation provided under the transactional documents) TYPE OF REPORTING PERSON CO *All shares consist of (a) 1,261,723 shares of common stock and (b) shares of common stock currently issuable (pursuant to the 34% Beneficial Ownership Limitation provided under the transactional documents) upon (i) the conversion of up to 80,560 shares of 3,000,000 Series C Cumulative Convertible Preferred Shares, par value $0.01 per share, beneficially owned by the Reporting Person, and/or (ii) the exercise of up to 503,500 of 3,750,000 warrants beneficially owned by the Reporting Person. CUSIP No. 868526401 Page11of 25 Pages 1. NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON (ENTITIES ONLY) Efanur S.A. 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a)X (b) o 3. SEC USE ONLY 4. SOURCE OF FUNDS AF - WC 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6. CITIZENSHIP OR PLACE OF ORGANIZATION Republic of Uruguay NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. SOLE VOTING POWER 0 8. SHARED VOTING POWER 9. SOLE DISPOSITIVE POWER 0 SHARED DISPOSITIVE POWER AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 34%* (pursuant to the 34% Beneficial Ownership Limitation provided under the transactional documents) TYPE OF REPORTING PERSON CO *All shares consist of (a) 1,261,723 shares of common stock and (b) shares of common stock currently issuable (pursuant to the 34% Beneficial Ownership Limitation provided under the transactional documents) upon (i) the conversion of up to 80,560 shares of 3,000,000 Series C Cumulative Convertible Preferred Shares, par value $0.01 per share, beneficially owned by the Reporting Person, and/or (ii) the exercise of up to 503,500 of 3,750,000 warrants beneficially owned by the Reporting Person. CUSIP No. 868526401 Page12of 25 Pages 1. NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON (ENTITIES ONLY) Tyrus S.A. 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a) X (b) o 3. SEC USE ONLY 4. SOURCE OF FUNDS AF - WC 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6. CITIZENSHIP OR PLACE OF ORGANIZATION Republic of Uruguay NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. SOLE VOTING POWER 0 8. SHARED VOTING POWER 9. SOLE DISPOSITIVE POWER 0 SHARED DISPOSITIVE POWER AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 34%* (pursuant to the 34% Beneficial Ownership Limitation provided under the transactional documents) TYPE OF REPORTING PERSON CO *All shares consist of (a) 1,261,723 shares of common stock and (b) shares of common stock currently issuable (pursuant to the 34% Beneficial Ownership Limitation provided under the transactional documents) upon (i) the conversion of up to 80,560 shares of 3,000,000 Series C Cumulative Convertible Preferred Shares, par value $0.01 per share, beneficially owned by the Reporting Person, and/or (ii) the exercise of up to 503,500 of 3,750,000 warrants beneficially owned by the Reporting Person. CUSIP No. 868526401 Page13of 25 Pages 1. NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON (ENTITIES ONLY) Jiwin S.A. 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a) X (b) o 3. SEC USE ONLY 4. SOURCE OF FUNDS AF - WC 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6. CITIZENSHIP OR PLACE OF ORGANIZATION Republic of Uruguay NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. SOLE VOTING POWER 0 8. SHARED VOTING POWER 9. SOLE DISPOSITIVE POWER 0 SHARED DISPOSITIVE POWER AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 34%* (pursuant to the 34% Beneficial Ownership Limitation provided under the transactional documents) TYPE OF REPORTING PERSON CO *All shares consist of (a) 1,261,723 shares of common stock and (b) shares of common stock currently issuable (pursuant to the 34% Beneficial Ownership Limitation provided under the transactional documents) upon (i) the conversion of up to 80,560 shares of 3,000,000 Series C Cumulative Convertible Preferred Shares, par value $0.01 per share, beneficially owned by the Reporting Person, and/or (ii) the exercise of up to 503,500 of 3,750,000 warrants beneficially owned by the Reporting Person. CUSIP No. 868526401 Page14of 25 Pages 1. NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON (ENTITIES ONLY) Real Estate Strategies L.P. 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a) X (b) o 3. SEC USE ONLY 4. SOURCE OF FUNDS AF - WC 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6. CITIZENSHIP OR PLACE OF ORGANIZATION Bermuda NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. SOLE VOTING POWER 0 8. SHARED VOTING POWER 9. SOLE DISPOSITIVE POWER 0 SHARED DISPOSITIVE POWER AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 34%* (pursuant to the 34% Beneficial Ownership Limitation provided under the transactional documents) TYPE OF REPORTING PERSON PN *All shares consist of (a) 1,261,723 shares of common stock and (b) shares of common stock currently issuable (pursuant to the 34% Beneficial Ownership Limitation provided under the transactional documents) upon (i) the conversion of up to 80,560 shares of 3,000,000 Series C Cumulative Convertible Preferred Shares, par value $0.01 per share, beneficially owned by the Reporting Person, and/or (ii) the exercise of up to 503,500 of 3,750,000 warrants beneficially owned by the Reporting Person. CUSIP No. 868526401 Page15of 25 Pages Item 1. Security and Issuer This Amendment No. 2 amends and supplements the statement on Schedule 13D (the “Statement”) originally filed with the Securities and Exchange Commission on February 13, 2012, and as amended on February 17, 2012, jointly by Mr. Eduardo S. Elsztain (“Elsztain”), Consultores Assets Management S.A. (“CAM”), Consultores Venture Capital Uruguay S.A. (“CVC Uruguay”), Agroinvestment S.A. (“Agroinvestment”), Consultores Venture Capital Ltd. (“CVC Cayman”), Ifis Limited (“IFIS”), Inversiones Financieras del Sur S.A. (“IFISA”), Cresud Sociedad Anónima Comercial, Inmobiliaria, Financiera y Agropecuaria (“Cresud”), IRSA Inversiones y Representaciones Sociedad Anónima ("IRSA"), Tyrus S.A. (“Tyrus”), Jiwin S.A. (“Jiwin”), Efanur SA (“Efanur”) and Real Estate Strategies L.P. (“RES” and together with Elsztain, CAM, CVC Uruguay, Agroinvestment, CVC Cayman, IFIS, IFISA, Cresud, IRSA, Tyrus, Jiwin and Efanur the "Reporting Persons") relating to the common stock, par value $0.01 per share (the “Common Stock”) of Supertel Hospitality, Inc., a Virginia corporation (“Supertel”) issuable upon (a) the conversion of 3,000,000 Series C Cumulative Convertible Preferred Shares, par value $0.01 per share (the “Preferred Stock”), beneficially owned by the Reporting Person, and/or (b) the exercise of 3,750,000 warrants (“Warrants”) beneficially owned by the Reporting Person (subject to the 34% Beneficial Ownership Limitation provided under the transactional documents described herein). Unless otherwise indicated, each capitalized term used but not defined herein shall have the meaning assigned to such term in the Statement. From and after the date hereof, all references in the Statement to the Statement or terms of similar import shall be deemed to refer to the Statement as amended and supplemented hereby. Information regarding the ownership of Common Stock set forth herein is as of the close of business on June 6, 2014. The address of the principal executive offices of Supertel is 1800 West Pasewalk Avenue, Suite 200, Norfolk, NE 68701. Item 2. Identity and Background Item 2 is amended to add the following: (d) None of the Reporting Persons nor, to their knowledge, any person named in Schedule A hereto, has been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors) within the last five years. (e) During the last five years, none of the Reporting Persons nor, to their knowledge, any person named in Schedule A hereto, has been a party to any civil proceeding of a judicial or administrative body of competent jurisdiction as a result of which any such person was or is subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violation of such laws. Item 3. Source and Amount of Funds or Other Considerations Item 3 is amended to add the following: Supertel and RES entered into a loan agreement dated January 9, 2014 (the “Loan Agreement”) whereby Supertel borrowed $2,000,000.Supertel owed RES $1,500,000 and Efanur, as assignee, $500,000, for Supertel’s borrowings under the Loan Agreement.On May, 19, 2014, Supertel commenced a registered public offering of subscription rights to purchase Common Stock at $1.60 per share.On June 6, 2014 RES and Efanur applied the amounts owed them by Supertel under the Loan Agreement in payment of the exercise price of subscription rights to purchase Common Stock.RES exercised subscription rights to purchase 937,500 shares of Common Stock at $1.60 per share.Efanur exercised subscription rights to purchase 312,500 shares of Common Stock at $1.60 per share. CUSIP No. 868526401 Page16of 25 Pages The funds used to loan money to Supertel under the Loan Agreement were derived from working capital and capital contributions made by affiliates. Item 4. Purpose of Transaction. Item 4 is amended to add the following: The amended information set forth in Item 3 above is incorporated by this reference. Aside from the forgoing, none of the Reporting Persons nor, to their knowledge, any person named in Schedule A, has any present plans or proposals that relate to or would result in any actions described in subparagraphs (a) through (j) of Item 4 of Schedule 13D. For more information, please see Item 6 below. Item 5. Interests in Securities of the Issuer Item 5 is hereby amended and restated in its entirety as follows: As of June 6, 2014, the Reporting Persons beneficially owned 1,765,223 shares of Common Stock, representing 34% of Supertel’s outstanding Common Stock, consisting of 1,261,723 shares of Common Stock and shares of Common Stock issuable (pursuant to the 34% Beneficial Ownership Limitation provided under the transactional documents described in Item 6 below of the Statement filed on February 13, 2012) upon (a) the conversion of up to 80,560 shares of the 3,000,000 shares of Preferred Stock beneficially owned by the Reporting Person, and/or (b) the exercise of up to 503,500 of 3,750,000 Warrants beneficially owned by the Reporting Person. The Reporting Persons have assumed the conversion of Preferred Stock and/or exercise of Warrants and/or exercise of the option under the Loan Agreement up to the maximum amount currently permitted pursuant to the 34% Beneficial Ownership Limit. (i) Elsztain is the Chairman of the Board of Directors of IFISA, Cresud, CAM, CVC Uruguay, Agroinvestment, IRSA, Efanur, Jiwin and Tyrus, except for RES, a company in which Jiwin (a company wholly owned by IRSA) is the General Partner. (ii) Elsztain is the beneficial owner of 31.65% of IFIS, including: (a) 12.11% owned indirectly through Agroinvestment; (b) 18.46% owned indirectly through CVC Uruguay; and (c) 3.06% owned indirectly through CVC Cayman. Elsztain owns 100% of Agroinvestment and 85.0% of CAM which owns 100% of CVC Uruguay which in turn owns 0.0002% of Cresud’s shares on a fully diluted basis and 100% of CVC Cayman. None of these companies directly own Common Shares of Supertel Hospitality, Inc.Elsztain also directly owns 0.0002% of IRSA’s outstanding stock and 0.204% of Cresud’s shares on a fully diluted basis; (iii) CVC Cayman serves as the Investment Manager of IFIS; (iv) IFIS is the direct owner of 100% of the common shares of IFISA; (v) IFISA directly owns 39.13% of Cresud’s shares on a fully diluted basis. IFISA does not directly own Common Stock; (vi) Cresud directly owns 64.56% of IRSA’s common shares. Cresud does not directly own Common Stock; (vii) IRSA owns 100% of Tyrus’ and Efanur’s capital stock.IRSA does not directly own Common Stock; CUSIP No. 868526401 Page17of 25 Pages (viii) Tyrus owns 100% of the capital stock of Jiwin. Tyrus does not directly own Common Stock; (ix) Jiwin serves as general Partner of RES; Jiwin does not directly own Common Stock; (x) Efanur is the major limited partner of RES. Efanur owns directly 312,500 shares of Common Stock; and (xi) RES owns 949,223 Shares of Common Stock of Supertel and 3,000,000 Shares of Preferred Stock convertible up to 18,750,000 shares of Common Stock and Warrants exercisable for up to 3,750,000 shares of Common Stock, subject to the 34% Beneficial Ownership Limitation. Given the foregoing, as of June 6, 2014, the Reporting Persons may be deemed to be currently the beneficial owners of 1,765,223 shares of Common Stock, representing 34% of the issued and outstanding common shares of Supertel pursuant to the 34% Beneficial Ownership Limitation. (b) Item 5(a) is incorporated herein by reference. (c) On January 9, 2014, Supertel and RES entered into the Loan Agreement and RES and Efanur applied amounts owed to them to exercise subscription rights to purchase shares of Common Stock.On June 6, 2014, in the exercise of these subscription rights, Efanur purchased 312,500 shares of Common Stock at $1.60 per share, and RES purchased 937,500 shares of Common Stock at $1.60 per share. (d)-(e) Not applicable. Item 6. Contracts, Arrangements, Understandings or Relationships with Respect to Securities of the Issuer. Item 6 is amended to add the following: The information set forth in Item 1 and Item 3 is hereby incorporated by this reference. Item 7. Material to be filed as Exhibits Response unchanged CUSIP No. 868526401 Page18of 25 Pages Schedule A Eduardo S. Elsztain Bolívar 108, 1st floor (1066) Buenos Aires Republic of Argentina Citizen of Argentina Directors of IFIS Limited 1. Eduardo S. Elsztain Director Washington Mall West, 7 Reid Street, Hamilton HM 11, Bermuda. Citizen of Argentina 3. Mariana Renata Carmona de Elsztain Director Washington Mall West, 7 Reid Street, Hamilton HM 11, Bermuda. Citizen of Argentina 2. Saul Zang Director Washington Mall West, 7 Reid Street, Hamilton HM 11, Bermuda. Citizen of Argentina 4. Alejandro Gustavo Elsztain Director Washington Mall West, 7 Reid Street, Hamilton HM 11, Bermuda. Citizen of Argentina Directors of Consultores Venture Capital Uruguay S.A. 1. Eduardo S. Elsztain (Chairman) Director Ruta 8K 17.500 Edificio@3 Local 003, CP 91609 Montevideo Republic of Uruguay Citizen of Argentina 3. Olga Stirling Director Ruta 8K 17.500 Edificio@3 Local 003, CP 91609 Montevideo Citizen of Uruguay 2. Eduardo Simon Bartfeld Director Ruta 8K 17.500 Edificio@3 Local 003, CP 91609 Montevideo Citizen of Uruguay 4. Saul Zang Director Ruta 8K 17.500 Edificio@3 Local 003, CP 91609 Montevideo Citizen of Argentina Directors of Consultores Assets Management S.A. 1. Eduardo S. Elsztain (Chairman) Director Bolívar 108, 1st floor (1066) Buenos Aires Republic of Argentina Citizen of Argentina 3. Mariana Renata Carmona de Elsztain Director Bolívar 108, 1st floor (1066) Buenos Aires Republic of Argentina Citizen of Argentina 2. Saul Zang Director Bolívar 108, 1st floor (1066) Buenos Aires Republic of Argentina Citizen of Argentina 4. Gerardo Tyszberowicz Alternate Director Bolívar 108, 1st floor (1066) Buenos Aires Republic of Argentina Citizen of Argentina CUSIP No. 868526401 Page19of 25 Pages Directors of Consultores Venture Capital Limited 1. Eduardo S. Elsztain (Chairman) Director 89 Nexus Way, 2nd floor Camana Bay, P.O. Box 31106, SMB Grand Cayman, KY1-1205, Cayman Islands Citizen of Argentina 2. Saul Zang Director 89 Nexus Way, 2nd floor Camana Bay, P.O. Box 31106, SMB Grand Cayman, KY1-1205, Cayman Islands Citizen of Argentina Directors of Inversiones Financieras del Sur S.A. 1. Eduardo S. Elsztain Chairman of the Board Zabala 1422, 2nd floor (11500) Montevideo Republic of Uruguay Citizen of Argentina 3. Eduardo Simon Bartfeld Director Zabala 1422, 2nd floor (11500) Montevideo Citizen of Uruguay 2. Saúl Zang Director Zabala 1422, 2nd floor (11500) Montevideo Citizen of Argentina 4. Olga Stirling Director Zabala 1422, 2nd floor (11500) Montevideo Citizen of Uruguay Directors of Agroinvestment S.A. 1. Eduardo S. Elsztain Chairman of the Board Colonia 810, Of. 803 (11000) Montevideo Republic of Uruguay Citizen of Argentina 3. Eduardo Simon Bartfeld Director Colonia 810, Of. 803 (11000) Montevideo Citizen of Uruguay 2. Mariana Renata Carmona de Elsztain Director Colonia 810, Of. 803 (11000) Montevideo Republic of Uruguay Citizen of Argentina CUSIP No. 868526401 Page20of 25 Pages Directors and Executive Officers of Cresud Sociedad Anónima Comercial, Inmobiliaria, Financiera y Agropecuaria Directors 1. Eduardo Sergio Elsztain Director Moreno 877, 23rd floor (C1091AAQ) Buenos Aires Republic of Argentina Citizen of Argentina 9. Daniel E. Melicovsky Director Moreno 877, 23rd floor (C1091AAQ) Buenos Aires Republic of Argentina Citizen of Argentina 2. Saúl Zang Director Moreno 877, 23rd floor (C1091AAQ) Buenos Aires Republic of Argentina Citizen of Argentina Alejandro Casaretto Director Moreno 877, 23rd floor (C1091AAQ) Buenos Aires Republic of Argentina Citizen of Argentina 3. Alejandro Gustavo Elsztain Director Moreno 877, 23rd floor (C1091AAQ) Buenos Aires Republic of Argentina Citizen of Argentina Salvador Darío Bergel Alternate Director Moreno 877, 23rd floor (C1091AAQ) Buenos Aires Republic of Argentina Citizen of Argentina 4. Gabriel Adolfo Reznik Director Moreno 877, 23rd floor (C1091AAQ) Buenos Aires Republic of Argentina Citizen of Argentina Gastón Armando Lernoud Alternate Director Moreno 877, 23rd floor (C1091AAQ) Buenos Aires Republic of Argentina Citizen of Argentina 5. Jorge Oscar Fernández Director Moreno 877, 23rd floor (C1091AAQ) Buenos Aires Republic of Argentina Citizen of Argentina Enrique Antonini Alternate Director Moreno 877, 23rd floor (C1091AAQ) Buenos Aires Republic of Argentina Citizen of Argentina 6. Fernando Adrián Elsztain Director Moreno 877, 23rd floor (C1091AAQ) Buenos Aires Republic of Argentina Citizen of Argentina Eduardo Kalpakian Alternate Director Moreno 877, 23rd floor (C1091AAQ) Buenos Aires Republic of Argentina Citizen of Argentina 7. Pedro Damaso Labaqui Palácio Director Moreno 877, 23rd floor (C1091AAQ) Buenos Aires Republic of Argentina Citizen of Argentina 8. David Alberto Perednik Director Moreno 877, 23rd floor (C1091AAQ) Buenos Aires Republic of Argentina Citizen of Argentina CUSIP No. 868526401 Page21of 25 Pages Senior Management 1. Alejandro Gustavo Elsztain Chief Executive Officer Moreno 877, 23rd floor (C1091AAQ) Buenos Aires Republic of Argentina Citizen of Argentina 4. Carlos Blousson Chief Executive Officer of the International Operation (Paraguay, Bolivia and Uruguay) Moreno 877, 23rd floor (C1091AAQ) Buenos Aires Republic of Argentina Citizen of Argentina 2. Matías Iván Gaivironsky Chief Financial Officer Moreno 877, 23rd floor (C1091AAQ) Buenos Aires Republic of Argentina Citizen of Argentina 3. David A. Perednik Chief Administrative Officer Moreno 877, 23rd floor (C1091AAQ) Buenos Aires Republic of Argentina Citizen of Argentina CUSIP No. 868526401 Page22of 25 Pages Directors and Executive Officers of IRSA Inversiones y Representaciones Sociedad Anónima Directors 1. Eduardo Sergio Elsztain Director Bolívar 108, 1 floor (C1066AAD) Buenos Aires Republic of Argentina Citizen of Argentina Mauricio Wior Director Bolívar 108, 1 floor (C1066AAD) Buenos Aires Republic of Argentina Citizen of Argentina 2. Saul Zang Director Bolívar 108, 1 floor (C1066AAD) Buenos Aires Republic of Argentina Citizen of Argentina Mario Blejer Director Bolívar 108, 1 floor (C1066AAD) Buenos Aires Republic of Argentina Citizen of Argentina 3. Alejandro Gustavo Elsztain Director Bolívar 108, 1 floor (C1066AAD) Buenos Aires Republic of Argentina Citizen of Argentina Ricardo Liberman Director Bolívar 108, 1 floor (C1066AAD) Buenos Aires Republic of Argentina Citizen of Argentina 4. Fernando Adrián Elsztain Director Bolívar 108, 1 floor (C1066AAD) Buenos Aires Republic of Argentina Citizen of Argentina Gabriel A. Reznik Director Bolívar 108, 1 floor (C1066AAD) Buenos Aires Republic of Argentina Citizen of Argentina 5. Carlos Ricardo Estevez Director Bolívar 108, 1 floor (C1066AAD) Buenos Aires Republic of Argentina Citizen of Argentina Salvador D. Bergel Alternate Director Bolívar 108, 1 floor (C1066AAD) Buenos Aires Republic of Argentina Citizen of Argentina 6. Cedric D. Bridger Director Bolívar 108, 1 floor (C1066AAD) Buenos Aires Republic of Argentina Citizen of Argentina Enrique Antonini Alternate Director Bolívar 108, 1 floor (C1066AAD) Buenos Aires Republic of Argentina Citizen of Argentina 7. Daniel R. Elsztain Director Bolívar 108, 1 floor (C1066AAD) Buenos Aires Republic of Argentina Citizen of Argentina CUSIP No. 868526401 Page23of 25 Pages 8. Marcos Moisés Fishman Director Bolívar 108, 1 floor (C1066AAD) Buenos Aires Republic of Argentina Citizen of Argentina 9. Fernando Rubín Director Bolívar 108, 1 floor (C1066AAD) Buenos Aires Republic of Argentina Citizen of Argentina Gary S. Gladstein Director Bolívar 108, 1 floor (C1066AAD) Buenos Aires Republic of Argentina Citizen of USA Senior Management 1. Eduardo Sergio Elsztain Chief Executive Officer Moreno 877, 23rd floor (C1091AAQ) Buenos Aires Republic of Argentina Citizen of Argentina 4. Daniel R. Elsztain Chief Real Estate Business Officer Moreno 877, 23rd floor (C1091AAQ) Buenos Aires Republic of Argentina Citizen of Argentina 2. Matías Iván Gaivironsky Chief Financial Officer Moreno 877, 23rd floor (C1091AAQ) Buenos Aires Republic of Argentina Citizen of Argentina 3. David Alberto Perednik Chief Administrative Officer Moreno 877, 23rd floor (C1091AAQ) Buenos Aires Republic of Argentina Citizen of Argentina CUSIP No. 868526401 Page24of 25 Pages Tyrus S.A. 1. Eduardo S. Elsztain Chairman of the Board Colonia 810, Of. 403 (11000) Montevideo Republic of Uruguay Citizen of Argentina 3. Alejandro Gustavo Elsztain Director Colonia 810, Of. 403 (11000) Montevideo Citizen of Uruguay 2. Saúl Zang Director Colonia 810, Of. 403 (11000) Montevideo Republic of Uruguay Citizen of Argentina 4. Olga Stirling Director Colonia 810, Of. 403 (11000) Montevideo Citizen of Uraguay Jiwin S.A. 1. Eduardo S. Elsztain Chairman of the Board Colonia 810, Of. 403 (11000) Montevideo Republic of Uruguay Citizen of Argentina 3. Alejandro Gustavo Elsztain Director Colonia 810, Of. 403 (11000) Montevideo Citizen of Uruguay 2. Saúl Zang Director Colonia 810, Of. 403 (11000) Montevideo Republic of Uruguay Citizen of Argentina 4. Olga Stirling Director Colonia 810, Of. 403 (11000) Montevideo Citizen of Uraguay Efanur S.A. 1. Eduardo S. Elsztain Chairman of the Board Colonia 810, Of. 403 (11000) Montevideo Republic of Uruguay Citizen of Argentina 3. Alejandro Gustavo Elsztain Director Colonia 810, Of. 403 (11000) Montevideo Citizen of Uruguay 2. Saúl Zang Director Colonia 810, Of. 403 (11000) Montevideo Republic of Uruguay Citizen of Argentina 4. Olga Stirling Director Colonia 810, Of. 403 (11000) Montevideo Citizen of Uraguay CUSIP No. 868526401 Page25of 25 Pages SIGNATURE After reasonable inquiry and to the best of his knowledge and belief, the undersigned certifies that the information set forth in this Statement on Schedule 13D is true, complete and correct. DATED:June 18, 2014 Eduardo S. Elsztain Consultores Assets Management S.A. By:/s/ Eduardo S. Elsztain Name: Eduardo S. Elsztain By:/s/ Eduardo S. Elsztain Name: Eduardo S. Elsztain Title: Chairman of the Board IFIS Limited Consultores Venture Capital Limited By:/s/ Eduardo S. Elsztain Name: Eduardo S. Elsztain Title: Director of the Board By:/s/ Eduardo S. Elsztain Name: Eduardo S. Elsztain Title: Director of the Board Inversiones Financieras del Sur S.A. Cresud Sociedad Anónima Comercial, Inmobiliaria, Financiera y Agropecuaria By:/s/ Eduardo S. Elsztain Name: Eduardo S. Elsztain Title: Chairman of the Board By:/s/ Eduardo S. Elsztain Name: Eduardo S. Elsztain Title: Chairman of the Board Consultores Venture Capital Uruguay Efanur S.A. By:/s/ Eduardo S. Elsztain Name: Eduardo S. Elsztain Title: Chairman of the Board By:/s/ Eduardo S. Elsztain Name: Eduardo S. Elsztain Title: Chairman of the Board Tyrus S.A. Agroinvestment S.A. By:/s/ Eduardo S. Elsztain Name: Eduardo S. Elsztain Title: Chairman of the Board By:/s/ Eduardo S. Elsztain Name: Eduardo S. Elsztain Title: Chairman of the Board Real Estate Strategies L.P. Jiwin S.A. By: Jiwin S.A., its general partner By:/s/ Eduardo S. Elsztain Name: Eduardo S. Elsztain Title: Chairman of the Board By:/s/ Eduardo S. Elsztain Name: Eduardo S. Elsztain Title: Chairman of the Board Irsa Inversiones y Representaciones Sociedad Anonima By:/s/ Eduardo S. Elsztain Name: Eduardo S. Elsztain Title: Chairman of the Board
